DETAILED ACTION
This action is pursuant to the claims filed on March 31, 2020. Currently, claims 1-33 are pending. Below follows a complete first action on the merits of claims 1-33. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 17 objected to because of the following informalities:  amend “the first and second reservoirs change” to – the first and second reservoirs to change – in line 5.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a catheter” in line 2. However, it is unclear if this is the same, different, or in addition to the “balloon catheter” of line 1. For examination purposes, the claim will be interpreted as the same balloon catheter. 
Claim 3 recites the limitation “a target tissue” in line 3. However, it is unclear if this is the same, different, or in addition to the “target tissue” already recited in claim 2, line 2. For examination purposes, the claim will be interpreted as the same target tissue.
Claim 4 recites the limitation "the target tissue" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the catheter” in line 1. However, it is unclear if this is referring to the balloon catheter or the catheter of claim 1. For examination purposes, the limitation will be interpreted as the same balloon catheter in all instances. 
Claim 7 recites the limitation “the balloon catheter” in lines 1 and 2 (occurs twice). However, it is unclear if this is referring to the balloon catheter or the catheter of claim 1. For examination purposes, the limitation will be interpreted as the same balloon catheter in all instances. 
Claim 8 
Claim 9 recites the limitation “drawing fluid” in line 9. However, it is unclear if this is the same or different fluid than the “fluid” recited in line 8. For examination purposes the limitation will be interpreted as the same fluid. 
Claim 9 recites the limitation “a volume of fluid” in line 11. However, it is unclear if this is the same or different fluid than the “fluid” recited in line 8. For examination purposes the limitation will be interpreted as the same fluid. 
Claim 9 recites the limitation “an entire infusion” in line 14. However, it is unclear if this is the same or different than the previously recited “an entire infusion” of line 12. For examination purposes the limitation will be interpreted as the same entire infusion. 
Claim 11 recites the limitation “drives fluid” in line 2. However, it is unclear if this is the same or different fluid than the “fluid” recited in claim 9. For examination purposes the limitation will be interpreted as the same fluid.
Claim 16 recites the limitation “a volume of the first reservoir… a volume of the second reservoir” in lines 2-3. However, it is unclear if this is the same or different volume than the volume of the first and second reservoir recited in claim 9, line 11. For examination purposes, the volume will be interpreted as the same volume. 
Claim 16 recites the limitation “drive fluid” in line 2 and “drawn fluid” in line 2=3. However, it is unclear if this is the same or different fluid than the “fluid” recited in claim 9. For examination purposes the limitation will be interpreted as the same fluid.
Claim 25 
Claim 25 recites the limitation “driving fluid” in line 4, “drawing fluid” in line 5, and “a volume of fluid” in line 6. However, it is unclear if this is the same or different fluid than the “fluid” recited in line 3. For examination purposes the limitation will be interpreted as the same fluid. 
Claim 26 recites the limitation “the step of driving fluid” in line 1, “drawing fluid” in line 2, “drive fluid” in line 3, and “drawn fluid” in line 4. However, it is unclear if this is the same or different fluid than the “fluid” recited in claim 25. For examination purposes the limitation will be interpreted as the same fluid. 
Claim 26 recites the limitation “a volume of the first reservoir… a volume of the second reservoir” in lines 3-4. However, it is unclear if this is the same or different volume than the volume of the first and second reservoir recited in claim 25, line 6. For examination purposes, the volume will be interpreted as the same volume. 
Claim 27 recites the limitation “the step of driving fluid” in line 1 and “drawing fluid” in line 2. However, it is unclear if this is the same or different fluid than the “fluid” recited in claim 25. For examination purposes the limitation will be interpreted as the same fluid. 
Claim 28 recites the limitation “the step of driving fluid” in line 2 and “drawing fluid” in line 3. However, it is unclear if this is the same or different fluid than the “fluid” recited in claim 25. For examination purposes the limitation will be interpreted as the same fluid. 
Claim 29 recite the limitation “the flow” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8, 10-24, and 26-33 are also rejected for their dependency on a rejected claim. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 13-14, 16, 18-26, and 28-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levin et al (US PGPUB: 2014/0371736). 
Regarding independent claim 1, Levin discloses a method using a balloon catheter (Fig. 1-4B: 100) comprising: 
positioning a catheter (110) at a first target site ([0053]; [0121] refers to portioning device 100 in a body lumen), the catheter comprising a balloon (120); 
inflating the balloon to a first volume and pressure with a fluid ([0121] discusses inflating the balloon with a fluid to “a predetermined delivery volume and/or when the pressure in balloon 120 reaches a pre-determined pressure); and 
continuously circulating the fluid in and out of the balloon at a flow and a rate maintaining the first volume and pressure ([0056] “a continuous flow of fluid to and from the treatment element”; [0128], [0133], [0137], [0142], refers to simultaneous delivery and withdrawal of fluid into the balloon to maintain the pressure (and necessarily the volume)).
Regarding dependent claim 2, in view of claim 1, Levin further discloses further comprising heating the fluid to generate a heated fluid (at least [0121], [0129] discuss inflating the balloon with a heated fluid), and ablating a target tissue at the first target site with heat from the heated fluid (at least [0121], [0123] discusses ablating the tissue with heat from the heated fluid).
Regarding dependent claim 3, in view of claim 2, Levin further discloses wherein in the step of positioning, the balloon is configured to ablate a target tissue at the first target site in a desired pattern via the heat from the heated fluid ([0121] discusses ablating a body lumen; as broadly claimed, the balloon will ablate portions of the tissue in sufficient contact with the balloon in a circular pattern).
Regarding dependent claim 5, in view of claim 1, Levin further discloses further comprising reversing the flow of the fluid in and out of the balloon, while maintaining the first volume and pressure of the balloon (Fig. 4A-4B; [0137] discusses the reversal of the fluid in and out of the balloon, note this is done simultaneously, resulting in a maintained volume and pressure).
Regarding dependent claim 6, in view of claim 5, Levin further discloses further comprising repositioning the catheter to a different target site, and inflating the balloon to a second volume and pressure ([0127] discusses repositioning the device 100 during treatment; it is noted that [0127] discusses this is done “between treatment of a first portion of tissue and a second portion of tissue”, thus the balloon will be inflated to second pressure/volume at this second portion (i.e. different target site)).
Regarding dependent claim 7, in view of claim 1, Levin further discloses wherein in the step of positioning, the balloon catheter further comprises an infusion device (600) in fluid communication with the balloon catheter (Fig. 4A-4B; [0137] discusses the infusion device 600 coupled to the device).
Regarding dependent claim 8, in view of claim 1, Levin further discloses further comprising after the positioning step, attaching an infusion device to the catheter, the infusion device configured to be in fluid communication with the catheter ([0052] discusses .
Regarding independent claim 9, Levin discloses a system (Fig. 1-4B), comprising: 
a catheter (100) having an inflow lumen (160) and an outflow lumen (113); 
a balloon (120) positioned at a distal end of the catheter (see Fig. 1-4B), the balloon being in fluid communication with the inflow and the outflow lumen ([0137]); and 
an infusion device (combination of 600 and 700) comprising: 
a first reservoir (600) in fluid communication with the inflow lumen ([0137] 600 in fluid communication with inflow lumen 160 via port 161); 
a second reservoir (700) in fluid communication with the outflow lumen ([0137] 700 in fluid communication with inflow lumen 113 via port 163); and 
one or more mechanisms configured to drive fluid out of the first reservoir and into the balloon via the inflow lumen while simultaneously drawing fluid into the second reservoir from the balloon via the outflow lumen at the same flow rate such that a total volume of fluid in the first reservoir and the second reservoir remains constant during an entire infusion and the fluid circulates into and out of the balloon while maintaining the balloon at a constant pressure and volume during an entire infusion ([0056] “a continuous flow of fluid to and from the treatment element”; [0128], [0133], [0137], [0142], refers to simultaneous delivery and withdrawal of fluid into the balloon via the reservoirs 600/700 to maintain the pressure (and necessarily the volume); note this simultaneous and continuous circulation (i.e. same flow rate) is done via a pump ([0137]), which is interpreted as the mechanism).
Regarding dependent claim 13, in view of the combination of claim 9, Levin further discloses wherein separate chambers define the first reservoir and the second reservoir (See Fig. 4A-4B where separate chambers define reservoirs 600 and 700).
Regarding dependent claim 14, in view of the combination of claim 13, Levin further discloses wherein the one or more mechanisms include a first mechanism associated with the first reservoir ([0137] refers to 600 as a pump, interpreted as first mechanism), a second mechanism associated with the second reservoir ([0137] refers to 700 as a pump, interpreted as second mechanism, and a mechanical link controlling motion of the first and second mechanisms relative to one another ([0137] refers to the simultaneous and continuous delivery and withdrawal of fluid via the first and second mechanism, where these mechanism are necessarily mechanically linked in order to simultaneously withdrawn and deliver).
Regarding dependent claim 16, in view of the combination of claim 9, Levin further discloses, wherein the one or more mechanisms are configured to decrease a volume of the first reservoir to drive fluid out of the first reservoir while simultaneously increasing a volume of the second reservoir to draw fluid into the second reservoir ([0056] “a continuous flow of fluid to and from the treatment element”; [0128], [0133], [0137], [0142], refers to simultaneous delivery and withdrawal of fluid into the balloon to maintain the pressure (and necessarily the volume); note simultaneous delivery and withdrawal results in the first reservoir (600) decreasing in volume as fluid is delivered and the second reservoirs (700) increasing equally in volume as the fluid is extracted).
Regarding dependent claim 19, in view of the combination of claim 9, Levin further discloses wherein the infusion device is disposable (600/700 care capable of being detached and disposed).
Regarding dependent claim 18, in view of the combination of claim 9, Levin further discloses wherein separate chambers define the first reservoir and the second reservoir (see Fig. 4a, where 600 and 700 are separate chambers), wherein the one or more mechanisms comprise a first mechanism associated with the first reservoir ([0137] refers to 600 as a pump, interpreted as first mechanism) mechanically-linked to a second mechanism associated with the second reservoir ([0137] refers to 700 as a pump, interpreted as second mechanism) such that the volumes of the first and second reservoirs change at an equal and opposite rate relative to one another ([0137] refers to the simultaneous and continuous delivery and withdrawal of fluid via the first and second mechanism, where these mechanism are necessarily mechanically linked in order to simultaneously withdrawn and deliver; note simultaneous delivery and withdrawal results in the first reservoir (600) decreasing in volume as fluid is delivered and the second reservoirs (700) increasing equally in volume as the fluid is extracted).
Regarding dependent claim 20, in view of the combination of claim 9, Levin further discloses wherein the one or more mechanisms are manually activated (600/700 are capable of being manually activated, at least when powered on; note [0039] discloses the system is capable of utilizing a syringe for fluid delivery to the balloon). 
Regarding dependent claim 21, in view of the combination of claim 9, Levin further discloses further comprising a heating mechanism to heat the fluid to generate a heated fluid in order to maintain a constant temperature in the balloon via the heated fluid ([0129] refers to the heating mechanism for heating the fluid in the balloon).
Regarding dependent claim 22, in view of the combination of claim 9, Levin further discloses configured to ablate malignant tumors or other non- malignant tissue (at least [0008], [0121] discusses ablating a target).
Regarding dependent claim 23, in view of the combination of claim 9, Levin further discloses configured to perform cardiac tissue ablation to treat arrhythmias (at least [0008], [0121] discusses ablating a target, capable of performing cardiac ablation to treat arrhythmias).
Regarding dependent claim 24, in view of the combination of claim 9, Levin further discloses configured to perform renal nerve ablation to treat refractory hypertension (at least [0008], [0121] discusses ablating a target, capable of performing renal nerve ablation to treat refractory hypertension).
Regarding independent claim 25, Levin discloses a method of using a balloon catheter (Fig. 1-4B: 100), comprising: 
positioning a catheter (110) at a first target site ([0053]; [0121] refers to portioning device 100 in a body lumen), the catheter comprising a balloon (120); 
inflating the balloon to a first volume and pressure with a fluid ([0121] discusses inflating the balloon with a fluid to “a predetermined delivery volume and/or when the pressure in balloon 120 reaches a pre-determined pressure); and 
driving fluid out of a first reservoir (600) and into the balloon via the catheter while simultaneously drawing fluid into a second reservoir (700) from the balloon via the catheter at the same flow rate such that a total volume of fluid in the first reservoir and the second reservoir remains constant during an entire infusion and the fluid circulates into and out of the balloon while maintaining the balloon at a constant pressure and volume during an entire infusion ([0056] “a continuous flow of fluid to and from the treatment element”; [0128], [0133], [0137], [0142], refers to simultaneous delivery and withdrawal of fluid (i.e. same flow rate) into the balloon via the reservoirs 600/700 to maintain the pressure (and necessarily the volume)) . 
Regarding dependent claim 26, in view of the combination of claim 25, Levin further discloses wherein the step of driving fluid out of the first reservoir while simultaneously drawing fluid into the second reservoir includes decreasing a volume of the first reservoir to drive fluid out of the first reservoir while simultaneously increasing a volume of the second reservoir to draw fluid into the second reservoir ([0056] “a continuous flow of fluid to and from the treatment element”; [0128], [0133], [0137], [0142], refers to simultaneous delivery and withdrawal of fluid into the balloon to maintain the pressure (and necessarily the volume); note simultaneous delivery and withdrawal results in the first reservoir (600) decreasing in volume as fluid is delivered and the second reservoirs (700) increasing in volume as fluid is extracted).
Regarding dependent claim 28, in view of the combination of claim 26, Levin further discloses wherein separate chambers define the first reservoir and the second reservoir (see Fig. 4a, where 600 and 700 are separate chambers),  and wherein the step of driving fluid out of the first reservoir while simultaneously drawing fluid into the second reservoir includes mechanically-linking a first mechanism associated with the first reservoir ([0137] refers to 600 as a pump, interpreted as first mechanism) and a second mechanism a second mechanism associated with the second reservoir ([0137] refers to 700 as a pump, interpreted as second mechanism), and moving the mechanisms such that the volumes of the first and second reservoirs change at an equal and opposite rate relative to one another ([0137] refers to the simultaneous and continuous delivery and withdrawal of fluid via the first and second mechanism, where these mechanism are necessarily mechanically linked in order to simultaneously withdrawn and deliver; note simultaneous delivery and withdrawal results in the 
Regarding dependent claim 29, in view of the combination of claim 25, Levin further discloses further comprising reversing the flow of the fluid in and out of the balloon, while maintaining the volume and pressure of the balloon (Fig. 4A-4B; [0137] discusses the reversal of the fluid in and out of the balloon, note this is done simultaneously, resulting in a maintained volume and pressure).
Regarding dependent claim 30, in view of the combination of claim 25, Levin further discloses further comprising heating the fluid to generate a heated fluid (at least [0121], [0129] discuss inflating the balloon with a heated fluid), and ablating a target tissue at the target site with heat from the heated fluid (at least [0121], [0123] discusses ablating the tissue with heat from the heated fluid).
Regarding dependent claim 31, in view of the combination of claim 25, Levin further discloses further comprising ablating malignant tumors or other non-malignant tissue with the balloon catheter (at least [0008], [0121], [0123] discusses ablating tissue).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Levin et al (US PGPUB: 2014/0371736) in view of Tihon et al (US Patent No.: 5,335,669). 
Regarding dependent claim 4, in view of claim 1, while Levin discloses monitoring the ablation, Levin does not explicitly disclose further comprising monitoring a location and orientation of the balloon relative to the target tissue.
However, Tihon . 
Claims 10-12, 17, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al (US PGPUB: 2014/0371736) in view of Bonnette (US PGPUB: 2014/0257097). 
Regarding dependent claim 10, in view of the combination of claim 9, while Levin discloses an infusion device with a mechanism, Levin does not explicitly wherein the one or more mechanisms divide a chamber into a first portion defining the first reservoir and a second portion defining the second reservoir.
However, Bonnette discloses an infusion device (104) for balloon inflation ([0048) comprising a chamber (202) having a first portion defining a first reservoir (406) and a second portion defining a second reservoir (408). Therefore, it would have been obvious to one of ordinary kill in the art before the effective filing date to have modified the system of Levin to incorporate the infusion device of Bonnette. This configuration provides the benefit of continuous infusion of fluid ([0005]). 
Regarding dependent claim 11, in view of the combination of claim 10, Bonnette further discloses wherein movement of the one or more mechanisms along the chamber drives fluid out of the first reservoir while simultaneously drawing fluid into the second reservoir ([0024], [0028], [0035]).
Regarding dependent claim 12, in view of the combination of claim 10, Bonnette further discloses wherein the one or more mechanisms comprise a piston (204) dividing the first reservoir and the second reservoir within the chamber (See Fig. 2, 3 and 4A where piston 204 divides the chamber).
Regarding dependent claim 17, in view of the combination of claim 9, Bonnette further discloses wherein the mechanism (204) divides a chamber (202) into a first portion (406) defining the first reservoir and a second portion (408) defining the second reservoir, and wherein movement of the mechanism along the chamber causes the volumes of the first and second reservoirs change at an equal and opposite rate relative to one another (See Fig. 4A-4B and [0024], [0035], [0041]).
Regarding dependent claim 27, in view of the combination of claim 26, while Levin discloses an infusion device for simultaneously drawing fluid into and out of the first and second reservoir (see above), Levin does not explitcly disclose  further discloses dividing a chamber into a first portion defining the first reservoir and a second portion defining the second reservoir with a mechanism, and moving the mechanism along the chamber causing the volumes of the first and second reservoirs to change at an equal and opposite rate.
However, Bonnette discloses an infusion device (104) for balloon inflation ([0048) comprising a chamber (202) having a first portion defining a first reservoir (406) and a second portion defining a second reservoir (408). The chamber comprises a mechanism (204) for causing the volumes of the first and second reservoirs to change at an equal and opposite rate ([0024], [0028], [0035]). Therefore, it would have been obvious to one of ordinary kill in the art before the effective filing date to have modified the system of Levin to incorporate the infusion device of Bonnette. This configuration provides the benefit of continuous infusion of fluid ([0005]). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Levin et al (US PGPUB: 2014/0371736) in view of Keren et al (US PGPUB: 2004/0064091). 
 Regarding dependent claim 15, in view of the combination of claim 13, Levin does not explicitly disclose wherein the one or more mechanisms comprise a first piston in the first reservoir mechanically-linked to a second piston in the second reservoir such that motion of the first and second pistons is equal and opposite to one another.
However, Keren discloses an infusion system (Fig. 6; note this system is pertinent to the Applicant’s problem of simultaneously circulating fluid). The system comprising a first piston (111a) in a first reservoir (112) and second piston (111b) in a second reservoir (115) that are equal and opposite of one another ({074]-[0075]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Levin to incorporate the first and second piston of Kern. This configuration provides the benefit of achieving movement of the fluid in a lumen without removing fluid ([0075]). 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Levin et al (US PGPUB: 2014/0371736) in view of Stolen et al (US PBPUB: 2009/0054883). 
Regarding dependent claim 32, in view of the combination of claim 25 while Levin disclose ablating target tissue, Levin does not explicitly disclose further comprising performing cardiac tissue ablation to treat arrhythmias.
However, Stolen discloses a balloon ablation device (Fig. 8: 854) for performing cardiac tissue ablation to treat arrhythmias ([0001], [0005]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Levin to incorporate the step of performing cardiac tissue ablation to treat arrhythmias of Stolen because this provides a controlled destruction of arrhythmia- generating tissue ([0003]). 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Levin et al (US PGPUB: 2014/0371736) in view of Squire et al (US PGPUB: 2014/0257281). 
Regarding dependent claim 33, in view of the combination of claim 25, while Levin disclose ablating target tissue, Levin does not explicitly disclose further comprising performing renal nerve ablation to treat refractory hypertension.
However, Squire discloses a similar balloon device (Fig. 2: 12) that performs renal nerve ablation for treating hypertension ([0026]-[0028]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Levin to incorporate the step of performing renal nerve ablation to treat refractory hypertension of Squire because this reduces are eliminates sympathetic function, which provides a corresponding reduction in the associated undesired symptoms ([0026]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794